Burch, J.
(dissenting): The arbitration provision is just as much part of the contract as any other provision. The presumption is the parties had something of importance in mind which they desired to provide for, and which they thought they did provide for, by what they said. It is the business of interpretation to get hold of their intention and make it prevail if possible, rather than to make the provision farcical.
JThe provision contemplates the maintenance of actions. The parties evidently did not intend to supersede the courts in respect to matters of law and fact generally and, applying the familiar rules of interpretation, it seems to me quite plain the purpose was to have any engineering question settled by a board of engineers, chosen as the provision indicates. The literal meaning of the word "any” is obviously restrained by consideration of the character of *208board the parties had in mind — a board of experts, to deal with questions which they of all men are best qualified to decide. The latter part of the provision speaks of “losing the decision,” and attaches the usual consequences of defeat by final decision. Hence, I conclude the intention was to make the decision final. So interpreted, the provision is just as binding as the unquestioned provision making the state highway engineer a referee to whom disputes respecting the meaning of plans and specifications must be submitted, and whose decision is conclusive.
There is no adequate remedy at law, or any remedy at law, for breach of the provision. A litigant has a right to trial by jury. The court insists on trying the case without a jury. The court’s judgment in the action is no remedy whatever for denial of jury trial. So here, a law action to recover on plaintiff’s claims is no remedy for denial of arbitration, and benefit of the provision can be obtained in just one way — by enforcing it.
I doubt whether mandamus is the proper method of enforcement. I have no doubt that specific performance would lie, and since the allegations of the petition are sufficient to warrant that relief, I am inclined to think the action might be treated accordingly.